DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Species VII, Fig. 8 in the reply filed on 24 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has canceled claims 5,7-12 and 19.
Applicant has indicated that claims 1-4, 6, 13-15, 17, 18, 20 and 22-28 are readable on the elected species of Fig. 8.
The Office has identified that claim 16 is describing an embodiment having “at least one coronal micro-thread on the most coronal segment of the coronal part, which is smaller than the first external thread and the second external thread over the apical part.” However, the elected species of Fig. 8 only has a circular slot which is like a ring and not threads such as in the embodiment of Fig. 7.
Therefore, claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 September 2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation that the “apical segment extends along more than one third of the length of the dental implant” contradicts the previous limitation in line 3-4 of claim 1 that the “apical segment adjacent an apical end of the dental implant extending along one third of the length of the dental implant”. It is not understood if the apical segment extends one third of the length of the implant, or if it is more than one third of the length. This limitation creates in incongruence of the apical segment extension in the dental implant, making it indefinite.

Claim Objections
Claim 1 is objected to because of the following informalities:  When a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. However, the present claim includes a plurality of elements, all described in a single paragraph. (see MPEP 1.75(i)).  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  In line 1 it is used the term “whrerin”. As best understood by the Examiner, it is believed that the intended word was “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 3, 13-14, 18, 20-23 and 28 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Hsieh (US 20100092920 A1).
[AltContent: textbox (Most apical part)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (Second external thread)][AltContent: arrow][AltContent: textbox (Coronal part)][AltContent: arrow][AltContent: textbox (Body)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: textbox (Apical part including an Apical segment)][AltContent: textbox (First external thread)][AltContent: arrow][AltContent: textbox (Tapered core)][AltContent: arrow][AltContent: connector][AltContent: textbox (Apical end)][AltContent: ]
    PNG
    media_image2.png
    753
    471
    media_image2.png
    Greyscale


[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Height)][AltContent: textbox (First external thread)][AltContent: ][AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (Second external thread)][AltContent: textbox (Second external thread)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    765
    483
    media_image3.png
    Greyscale


[AltContent: ][AltContent: ][AltContent: textbox (Non-90 degrees apical flat regions)][AltContent: textbox (Non-90 degrees coronal flat regions)][AltContent: textbox (Base)][AltContent: ][AltContent: ][AltContent: textbox (First thread step)][AltContent: textbox (Second thread step)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Length)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Apical side)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Height)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (Fig. 2 zoomed portion #1)][AltContent: arrow][AltContent: textbox (Lateral edge)][AltContent: ][AltContent: textbox (Coronal side)]
    PNG
    media_image4.png
    270
    209
    media_image4.png
    Greyscale



[AltContent: ][AltContent: textbox (Height)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: textbox (Fig. 2 zoomed portion #2)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Base)][AltContent: textbox (Lateral edge)][AltContent: ][AltContent: textbox (Apical side)][AltContent: ][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Coronal side)]
    PNG
    media_image4.png
    270
    209
    media_image4.png
    Greyscale


Regarding claim 1, Hsieh disclose a dental implant (1) including: 
a body (see annotated Fig. 1 above); 
a coronal part of the body (see annotated Fig. 1 above); 
an apical part of the body (see annotated Fig. 1 above); 
the apical part includes an apical segment adjacent an apical end of the dental implant (1) extending along one third of the length of the dental implant (1) (annotated Fig. 1 above), 
the apical segment including a tapered core with a first external thread (31) extending along the tapered core (see the angled apical part in the annotated Fig. 1 above) and a second external thread (32) extending along the tapered core (see annotated Fig. 1 and 2 above), 
the first external thread (31) having a first thread profile (see annotated Fig. 1 and 2 above), the first thread profile being tapered variable profile (see annotated Fig. 1, 2, and 1 zoomed portion above, where the profile changes in the apical segment in the radial direction by following the tapered surface of the core), 
the first external thread (31) having an apical side, a coronal side, a lateral edge of the first external thread connecting the apical side of the first external thread (31) and the coronal side of the first external thread, 
a base of the first external thread touching the tapered core (see annotated Fig. 2 zoomed portion #1 above), 
a height of the first external thread (31) defined between the lateral edge of the first external thread and the base of the first external thread (see annotated Fig. 2 zoomed portion #1 above), 
a variable length of the lateral edge of the first external thread (31) being progressively expanded along the apical segment of the apical part in the direction of the coronal part (see annotated Fig. 2 zoomed portion #1), so that a least length of the lateral edge of the first external thread is adjacent the apical end (see Fig. 2 and annotated Fig. 2 zoomed portion #1 above), and 
a variable height being progressively expanded along the apical segment of the dental implant in the direction of the apical end, so that a greatest height of the first thread is adjacent the apical end (see annotated Fig. 2 zoomed portion #1 above), 
the second external thread (32) having an apical side of the second external thread, a coronal side of the second external thread, a lateral edge of the second external thread connecting the apical side of the second external thread and the coronal side of the second external thread, 
a base of the second external thread touching the tapered core (see annotated Fig. 2 zoomed portion #2 above), 
a height of the second external thread (32) defined between the lateral edge of the second external thread and the base of the second external thread (see annotated Fig. 2 zoomed portion #2 above), 
the first external thread (31) having a first thread step, the second external thread having a second thread step and a second thread profile, the first thread step being equal to the second thread step (see Fig. 2 and annotated Fig. 2 zoomed portion #1 above), 
the first tapered thread profile being different from the second thread profile so the length of the lateral edge of the first thread adjacent a coronal end of the apical segment being larger than the length of the lateral edge of the second thread adjacent the coronal end of the apical segment (see Fig. 1, 2 and Fig. 2 zoomed portions above, where the second externa threads extend in the radial direction less than the first externa threads extension in the radial direction).  
Regarding claim 3, Hsieh discloses that the second external thread has a constant profile (see annotated Fig. 1, where in the apical segment the second external thread has a constant profile).  

[AltContent: textbox (Parallel walls having smaller diameter than walls below )][AltContent: ][AltContent: ][AltContent: textbox (Most coronal segment of the coronal part)][AltContent: arrow][AltContent: textbox (Fig. 3 zoomed portion)]
    PNG
    media_image5.png
    181
    334
    media_image5.png
    Greyscale


Regarding claim 13, Hsieh discloses that a most coronal segment of the coronal part has at least one coronal aspect having parallel external walls (see annotated Fig. 3 zoomed portion above), the diameter of the coronal aspect is smaller than the diameter of the coronal part just below the aspect (see annotated Fig. 3 zoomed portion above).  
Regarding claim 14, Hsieh discloses that the most coronal segment has a surface designed to be in contact with bone (see Fig. 2 above and [0032], where the location of the most coronal segment is located within the extend of the body portion 3 of Hsieh that it corresponds to the area in contact with the cortical bone).  
Regarding claim 18, Hsieh discloses a most apical part of the dental implant is more tapered than the apical part above the most apical part (see annotated Fig. 1 above).  
Regarding claim 20, Hsieh discloses that the dental implant is connected to a prosthetic element, the prosthetic element is an abutment for screwed restoration (see [0026] – where “connecting structure 6 is adapted to be connected with an abutment “).
Regarding claim 21, Hsieh discloses a dental implant including: 
a coronal part and an apical part that are continuous with one another (see annotated Fig. 1 above); 
the apical part includes an apical segment adjacent an apical end of the dental implant extending along one third of the length of the dental implant (see annotated Fig. 1 above), 
the apical segment including a tapered core with a first external thread (31) extending along the tapered core and a second external thread (32) extending along the tapered core, the first external thread has a tapered variable profile (see annotated Fig. 1, 2, and 1 zoomed portion above, where the profile changes in the apical segment in the radial direction by following the tapered surface of the core), 
the first external thread (31) having an apical side, a coronal side (see annotated Fig. 2 zoomed portion #1 above), 
a lateral edge of the first external thread connecting the apical side of the first external thread and the coronal side of the first external thread (see annotated Fig. 2 zoomed portion #1 above), 
a base of the first external thread touching the tapered core (see annotated Fig. 2 zoomed portion #1 above), 
a height of the first external thread defined between the lateral edge of the first external thread and the base of the first external thread (see annotated Fig. 2 zoomed portion #1 above), 
a variable length of the lateral edge of the first external thread being progressively expanded along the apical segment of the apical part in the direction of the coronal part, so that a least length of the lateral edge of the first external thread is adjacent the apical end (see annotated Fig. 2 zoomed portion #1 above), and 
a variable height being progressively expanded along the apical segment of the dental implant in the direction of the apical end, so that a greatest height of the first thread is adjacent the apical end (see annotated Fig. 2 zoomed portion #1 above),
the second external thread having an apical side of the second external thread, a coronal side of the second external thread, a lateral edge of the second external thread connecting the apical side of the second external thread and the coronal side of the second external thread, 
a base of the second external thread touching the tapered core, 
a height of the second external thread defined between the lateral edge of the second external thread and the base of the second external thread (see annotated Fig. 2 zoomed portion #2 above), 
the first external thread (31) having a first thread step, the second external thread (32) having a second thread step, the first thread step being equal to the second thread step (see annotated Fig. 2 zoom), 
the apical side of the first external thread has several flat regions so in an apical-coronal cross-section one of the several flat regions of the apical side of the first external thread has a non 90 degrees angle with a central longitudinal axis of the dental implant, two additional flat regions of the several flat regions of the apical side of the first external thread have in the apical-coronal cross-section a combination of more than one angle with the central longitudinal axis of the dental implant (see annotated Fig. 2 zoomed portion #1 above).  
Regarding claim 22, Hsieh discloses that the apical side of the second external thread has several flat regions so in the apical-coronal cross- section one of the several flat regions of the apical side of the second external thread has a non 90 degrees angle with the central longitudinal axis of the dental implant, two additional flat regions of the several flat regions of the apical side of the second external thread have in the apical-coronal cross- section a combination of more than one angle with the central longitudinal axis of the dental implant (see annotated Fig. 2 zoomed portion #1).
Regarding claim 23, Hsieh discloses that the second external thread (32) has a second thread profile, the tapered variable profile of the first external thread being different from the second thread profile (see Fig. 2 above where the cross-sectional profile of the second external thread extending through the tapered core of the apical section has a different shape than the profile of the first external thread in the same section of the implant).  
Regarding claim 28, Hsieh discloses that the dental implant is connected to a prosthetic element, the prosthetic element is an abutment for screwed restoration (see [0026] – where “connecting structure 6 is adapted to be connected with an abutment “).

Claims 1, 2, 4, 6, 20-23 and 28 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Hurson (US 7806693 B2).
[AltContent: textbox (Apical segment )][AltContent: ][AltContent: textbox (Tapered core )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second external thread )][AltContent: textbox (First external thread )][AltContent: arrow][AltContent: textbox (Apical end )][AltContent: textbox (Coronal part )][AltContent: ][AltContent: arrow][AltContent: textbox (Body )][AltContent: textbox (Apical part )][AltContent: ]
    PNG
    media_image6.png
    654
    441
    media_image6.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Prosthetic element/Abutment)][AltContent: textbox (Apical segment )][AltContent: ][AltContent: textbox (Second external thread )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First external thread )]
    PNG
    media_image7.png
    727
    335
    media_image7.png
    Greyscale

[AltContent: textbox (Fig. 4 zoomed portion #1 )][AltContent: arrow][AltContent: textbox (Length )][AltContent: textbox (Height )][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Height )][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Base )][AltContent: textbox (Lateral edge )][AltContent: arrow][AltContent: textbox (Coronal side )][AltContent: arrow][AltContent: textbox (Apical side )][AltContent: ]
    PNG
    media_image8.png
    273
    125
    media_image8.png
    Greyscale


[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second thread step)][AltContent: textbox (First thread step)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Fig. 4 zoomed portion #2 )]
    PNG
    media_image8.png
    273
    125
    media_image8.png
    Greyscale


Regarding claim 1, Hurson discloses a dental implant (20) including: 
a body (32) (see annotated Fig. 1A above); 
a coronal part of the body (see annotated Fig. 1A above); 
an apical part of the body (see annotated Fig. 1A above); 
the apical part includes an apical segment adjacent an apical end (24) of the dental implant (20) extending along one third of the length of the dental implant (20) see annotated Fig. 1A above), 
the apical segment including a tapered core with a first external thread (38) extending along the tapered core and a second external thread (38) extending along the tapered core (see annotated Fig. 1A above and col. 2, lines 51-54), 
the first external thread having a first thread profile, the first thread profile being tapered variable profile (see annotated Fig. 4 above), 
the first external thread having an apical side, a coronal side (see annotated Fig. 4 zoomed portion #1 above), 
a lateral edge of the first external thread connecting the apical side of the first external thread and the coronal side of the first external thread (see annotated Fig. 4 zoomed #1 portion above), 
a base of the first external thread touching the tapered core (see annotated Fig. 4 zoomed portion #1 above), 
a height of the first external thread defined between the lateral edge of the first external thread and the base of the first external thread (see annotated Fig. 4 zoomed portion #1 above), 
a variable length of the lateral edge of the first external thread being progressively expanded along the apical segment of the apical part in the direction of the coronal part (see lateral edge variable length in Fig. 4 zoomed portion #1), so that a least length of the lateral edge of the first external thread is adjacent the apical end (see lateral edge variable length in Fig. 4 zoomed portion #1 above), and 
a variable height being progressively expanded along the apical segment of the dental implant in the direction of the apical end, so that a greatest height of the first thread is adjacent the apical end (see annotated Fig. 4 zoomed portion #1 above),
the second external thread having an apical side of the second external thread, a coronal side of the second external thread, a lateral edge of the second external thread connecting the apical side of the second external thread and the coronal side of the second external thread (see annotated Fig. 4 zoomed portion, where the structural elements of the first external thread applies to the second external thread), 
a base of the second external thread touching the tapered core (see annotated Fig. 4 zoomed portion, where the structural elements of the first external thread applies to the second external thread), 
a height of the second external thread defined between the lateral edge of the second external thread and the base of the second external thread (see annotated Fig. 4 zoomed portion, where the structural elements of the first external thread applies to the second external thread), 
the first external thread having a first thread step, the second external thread having a second thread step and a second thread profile, the first thread step being equal to the second thread step (see annotated Fig. 4 zoomed portion #2 above and col. 2, lines 51-54 where both threads are described generic; therefore, it is understood that both thread steps are the same), 
the first tapered thread profile being different from the second thread profile so the length of the lateral edge of the first thread adjacent a coronal end of the apical segment being larger than the length of the lateral edge of the second thread adjacent the coronal end of the apical segment (see Fig. 4 above where all the lateral edge length of all the threads increases gradually from one to the adjacent thread; therefore it is understood that the coronal thread of any of the threads has a bigger lateral edge length than the adjacent apical thread).  
Regarding claim 2, Hurson discloses that the apical segment extends along more than one third of the length of the dental implant (see annotated Fig. 4 above).  
Regarding claim 4, Hurson discloses that the second external thread having a tapered variable profile, a variable length of the lateral edge of the second external thread being progressively expanded along the apical segment of the apical part in the direction of the coronal part (see annotated Fig. 4 zoomed portion 1 above), so that a least length of the lateral edge of the second external thread is adjacent the apical end (see Fig. 4 above where all the lateral edge length of all the threads increases gradually from one to the adjacent thread; therefore it is understood that the coronal thread of any of the threads has a bigger lateral edge length than the adjacent apical thread), and 
a variable height of the second external thread being progressively expanded along the apical segment of the dental implant in the direction of the apical end, so that a greatest height of the second external thread is adjacent the apical end (see Fig. 4 above).  
Regarding claim 6, Hurson discloses that the height of the first external thread being more progressively expanded than the height of the second external thread (see Fig. 4 above where all the height of all the threads decreases gradually from one to the adjacent thread from the apical end towards the coronal portion; therefore it is understood that the coronal thread of any of the threads has a smaller height than the adjacent coronal thread; therefore, if the first external thread is on the coronal location from the second external thread, the first external thread will progressively expand more than the second external thread).  
Regarding claim 20, Hurson discloses that the dental implant is connected to a prosthetic element, the prosthetic element is an abutment for screwed restoration (see annotated Fig. 4 above).  
Regarding claim 21, Hurson discloses a dental implant including: 
a coronal part and an apical part that are continuous with one another (see annotated fig. 1A above); 
the apical part includes an apical segment adjacent an apical end of the dental implant extending along one third of the length of the dental implant (see annotated Fig. 1A above), the apical segment including a tapered core with a first external thread extending along the tapered core and a second external thread extending along the tapered core (see annotated Fig. 1A and 4 above), 
the first external thread has a tapered variable profile (see annotated Fig. zoomed portion where the lateral edge length gradually increases from the apical end towards the coronal part, and forms a tapered shape), the first external thread having an apical side, a coronal side, a lateral edge of the first external thread connecting the apical side of the first external thread and the coronal side of the first external thread (see annotated Fig. 4 zoomed portion #1 above), 
a base of the first external thread touching the tapered core (see annotated Fig. 4 zoomed portion #1 above), 
a height of the first external thread defined between the lateral edge of the first external thread and the base of the first external thread (see annotated Fig. 4 zoomed portion #1 above), 
a variable length of the lateral edge of the first external thread being progressively expanded along the apical segment of the apical part in the direction of the coronal part, so that a least length of the lateral edge of the first external thread is adjacent the apical end (see annotated Fig. 4 zoomed portion #1, where the lateral edge length gradually increases from the apical end towards the coronal part), and 
a variable height being progressively expanded along the apical segment of the dental implant in the direction of the apical end, so that a greatest height of the first thread is adjacent the apical end (see annotated Fig. 4 zoomed portion #1 above),
the second external thread having an apical side of the second external thread, a coronal side of the second external thread, a lateral edge of the second external thread connecting the apical side of the second external thread and the coronal side of the second external thread (see annotated Fig. 4 zoomed portion #1, where the structural elements of the first external thread applies to the second external thread), 
a base of the second external thread touching the tapered core (see annotated Fig. 4 zoomed portion #1 above), 
a height of the second external thread defined between the lateral edge of the second external thread and the base of the second external thread (see annotated Fig. 4 zoomed portion #1 above), 
the first external thread having a first thread step, the second external thread having a second thread step, the first thread step being equal to the second thread step (see annotated Fig. 4 zoomed portion #2 above), 
the apical side of the first external thread has several flat regions so in an apical-coronal cross-section one of the several flat regions of the apical side of the first external thread has a non 90 degrees angle with a central longitudinal axis of the dental implant, two additional flat regions of the several flat regions of the apical side of the first external thread have in the apical-coronal cross-section a combination of more than one angle with the central longitudinal axis of the dental implant (see Fig. 4 above, where the cross-sections of all of the threads have flat regions on the coronal and apical side that are non-90 degrees with respect to the longitudinal axis).
Regarding claim 22, Hurson discloses that the apical side of the second external thread has several flat regions so in the apical-coronal cross- section one of the several flat regions of the apical side of the second external thread has a non 90 degrees angle with the central longitudinal axis of the dental implant (see Fig. 4 above, where the cross-sections of all of the threads have flat regions on the coronal and apical side that are non-90 degrees with respect to the longitudinal axis), two additional flat regions of the several flat regions of the apical side of the second external thread have in the apical-coronal cross- section a combination of more than one angle with the central longitudinal axis of the dental implant (see Fig. 4 zoomed portion #1 where the flat regions on the coronal and apical side have progressively changes its angle along the longitudinal direction).  
Regarding claim 23, Hurson discloses that the second external thread has a second thread profile, the tapered variable profile of the first external thread being different from the second thread profile (see Fig. 4 above, due to each thread turn increases or decreases the lateral length and the height, each second external thread and each first external thread located adjacent of each other will have a different thread profile on the same side of the core of the body).  
Regarding claim 28, Hurson discloses that the dental implant is connected to a prosthetic element, the prosthetic element that is abutment for screwed restoration (see annotated fig. 4 above).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsieh (US 20100092920 A1) as applied to claim 14 above.
Regarding claim 15, Hsieh discloses the claimed invention substantially as claimed, as set forth above for claim 14, and where Hsieh disclose that the most coronal segment has a smaller diameter than the adjacent lower portion of the coronal portion.  
However, Hsieh does not disclose that the most coronal segment is designed to allow elastic expansion of the jawbone while inserting the dental implant inside the jawbone and after insertion of the most coronal segment the jawbone relapses to touch the most coronal segment.  
On the other hand, due to the most coronal segment is inside the cortical bone, a person skill in the art would see obvious that the most coronal segment of the dental implant is capable to allow the bone regrowth in said area in a way to allow elastic expansion of the jawbone while inserting the dental implant inside the jawbone and after insertion of the most coronal segment the jawbone relapses to touch the most coronal segment.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hurson (US 7806693 B2) as applied to claim 1 above, and further in view of Dinkelacker (WO 2004098442 A1).
Regarding claim 17, Hurson discloses the claimed invention substantially as claimed, as set forth above for claim 1.
However, Hurson does not disclose that the apical segment includes also at least one apical micro-thread, the apical micro-thread having an apical side of the apical micro-thread, a coronal side of the apical micro-thread, a lateral edge of the apical micro-thread connecting the apical side of the apical micro-thread and the coronal side of the apical micro-thread, a base of the apical micro-thread touching the tapered core, a height of the apical micro-thread defined between the lateral edge of the apical micro-thread and the base of the apical micro-thread, the height of the apical micro-thread is 0.05-0.3 mm and the height of the first external thread at a most apical region is 0.5-1 mm.  
[AltContent: arrow][AltContent: textbox (External thread)][AltContent: arrow][AltContent: textbox (Apical micro-thread)]
    PNG
    media_image9.png
    491
    224
    media_image9.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Apical micro-thread)]
    PNG
    media_image10.png
    218
    183
    media_image10.png
    Greyscale


Dinkelacker teaches a dental implant including an external thread (see annotated Fig. 1 above), and in between each turn of the external thread includes a plurality of apical micro-threads (22) (see annotated Fig. 1 and 2 above). Furthermore, the apical micro-threads have a coronal side, an apical side, a base in contact with the core.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the core surface between each first externa thread and each second external thread of Hurson, with the microthreads of Dinkelacker, in order to increase the contact surface between the implant and the bone tissue, and by having microthreads in the core surface, it increases the attachment of bone cells to the implant surface. 
 However, Hurson/Dinkelacker does not disclose the height of the apical micro-thread is 0.05-0.3 mm and the height of the first external thread at a most apical region is 0.5-1 mm.
On the other hand, Dinkelacker describes that the microthreads have a height between 10-150 micrometer (see page 3, lines 17-17).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the height of the micro-threads of Hurson/Dinkelacker to .05-.3 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
However, Hurson/Dinkelacker does not disclose the height of the first external thread at a most apical region is 0.5-1 mm.
However, having the height of the externa thread at the most apical region to be 0.5-1 mm is considered a design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsieh (US 20100092920 A1) as applied to claim 22 above.
Regarding claim 27, Hsieh discloses the claimed invention substantially as claimed, as set forth above for claim 22, and where the coronal aspect and the apical aspect of the first external thread and the second externa thread have an inclination with respect to the longitudinal axis of the dental implant.
However, Hsieh does not disclose that the angle between a coronal aspect of the first external thread and an apical aspect of the first external thread is 25 degrees, an angle between a coronal aspect of the second external thread and an apical aspect of the second external thread is 25 degrees.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the angle of the coronal and apical sides of the first external thread and the second external thread of Hsieh to be 25 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 24 and 25, the description of the dental implant including an angle of less than 90 degrees between the right side of the first tap forming the right edge of the first tap and the external surface of the apical part, the left edge of the first tap has in the first cross-sectional view an angle of more than 90 degrees between the left side of the first tap forming the left edge of the first tap and the external surface of the apical part, the right edge of the second tap has in a second cross-sectional view, which is perpendicular to the central longitudinal axis, an angle of more than 90 degrees between the right side of the second tap forming the right edge of the second tap and the external surface of the apical part, the left edge of the second tap has in the second cross-sectional view an angle of less than 90 degrees between the left side of the second tap forming the left edge of the second tap and the external surface of the apical part are not found in the prior arts of Hsieh, Hurson and Dinkelacker.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772               

/RALPH A LEWIS/Primary Examiner, Art Unit 3772